FILED
                               NOT FOR PUBLICATION                          JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BARRY LOUIS LAMON,                                 No. 12-15035

                 Plaintiff - Appellant,            D.C. No. 1:09-cv-00484-GBC

  v.
                                                   MEMORANDUM *
MAURICE JUNIOUS; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                      Gerald B. Cohn, Magistrate Judge, Presiding **

                              Submitted January 15, 2013 ***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Barry Louis Lamon appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **    Lamon consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officials violated his constitutional rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal of a complaint under 28

U.S.C. § 1915A for failure to state a claim upon which relief can be granted,

Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007), and we affirm in part,

reverse in part, and remand.

      The district court properly dismissed Lamon’s due process claim because the

allegations in the amended complaint do not support a claim that he was deprived

of a protected liberty interest without due process of law. See Washington v.

Harper, 494 U.S. 210, 231-33 (1990) (requiring notice and a hearing prior to the

involuntary use of psychotropic medications on inmates).

      The district court properly dismissed Lamon’s Eighth Amendment claim

because Lamon failed to allege facts showing that defendants were deliberately

indifferent. See Toguchi v. Chung, 391 F.3d 1051, 1056-57 (9th Cir. 2004)

(elements of an Eighth Amendment claim).

      However, the district court prematurely dismissed Lamon’s retaliation claim

against defendants Maguass, Talisman, Cohen, Barda, and Osborne because the

allegations in the pro se amended complaint liberally construed were “sufficient to

meet the low threshold for proceeding past the screening stage.” Wilhelm v.

Rotman, 680 F.3d 1113, 1123 (9th Cir 2012); see also Rhodes v. Robinson, 408


                                          2                                     12-15035
F.3d 559, 567-68 (9th Cir. 2005) (setting forth five basic elements of a prisoner

First Amendment retaliation claim).

      Accordingly, we reverse the district court’s dismissal of the complaint with

respect to these claims and defendants and remand for further proceedings

consistent with this disposition. We express no opinion as to the merits of

Lamon’s allegations.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      The parties shall bear their own costs on appeal.

      AFFIRMED in part; REVERSED in part; and REMANDED.




                                          3                                   12-15035